This claim was filed in this Court on the 26th day of January, 1912, by the claimant, Laurence O. Tinsman, of Galesburg, Knox County, Illinois, for the sum of $25.00, which he paid to the State Board of Commissioners of Labor, to open up and operate a private employment agency at Galesburg, Knox County, Illinois. Claimant alleges in his declaration, that he received a license, No. 2020, from the State Board of Commissioners of Labor at 14 East Main Street, Galesburg, Illinois, for which he paid the sum of $25.00, which payment was made on the 20th day of June, 1911, and that he conducted and operated said agency until August 1, 1911, when he quit said business and left the city. No evidence having been taken and filed in support of the claim set up in the declaration, as required by statute and rule 13, of the rules of this Court, the Attorney General thereupon filed a motion in this Court, on the 8th day of November, 1912, to dismiss said claim for non-compliance with the rules, on the part of the claimant in neglecting and failing to take evidence in support of said claim, and to file abstracts and briefs as required by the statute and the rules of this Court. An examination of the files fails to show that any proofs in support of his claim have ever been taken by the claimant, as required by the statute and the rules of this Court; the claimant simply rests his case on Ms verified declaration, and from all indications expects tMs Court to determine the merits of tMs case therefrom. This, the law does not give this Court the power to do. While it is not the disposition of tMs Court to dismiss claims, yet, this Court is hound to f ollow the rules established by it for the transaction of its business, and sufficient time having elapsed since the filing of this claim, to have taken testimony in support of it, and to have filed the arguments and briefs, and the claimant having failed to do so, the motion to dismiss tMs claim is therefore allowed, and the same is therefore dismissed.